Title: From George Washington to James Cleveland, March 1775
From: Washington, George
To: Cleveland, James

 

Sir,
[c.March 1775]

I earnestly recommend to you, to follow after the People I have sent out as soon as you can do it with safety, as much depends upon making a proper beginning.
If you should not arrive at Gilbert Simpsons till after Willm Stevens is gone with the People, Provision, and Tools; you will follow them by Land, or Water, as you shall find it most convenient. I directed Stevens to leave his Baggage Horses there in order that you might go by Land if you chose it as it would be the most expeditious way and you would want the Horses on the Land to draw in your Logs—plow—& bring in your Game.
If you should go by Land, I shall have no objections to your buying & carrying two or three Cows down with you if they are to be had upon reasonable terms. If you should buy Cows get a Bull also that the Breed may be propagated. You will find a Bell necessary for them, as also for the Horses.
As you know the general Plan, and design of my Seating these Lands, I shall not hamper you with particular Instructions, but leave you to be governd by Circumstances—My first, & indeed principal aim, is, to save as much Land as possible in the shortest time, & at the least expence—if this could be done in such a manner, & by such means, as to be serviceable hereafter, it would be so much the better; & for this reason it is, I shall leave you to act from Circumstances.
It runs in my head, that if there is a good stream of Water upon any of the Tracts, & a convenient place out of the way of Freshes, to build a Mill that this might be as good a method as any to save the Land provided an Industrious Mill right could be engaged and there could be any certain prospect of getting Iron work without much trouble or Inconvenience.
When you see Steven’s, call for the Instruction’s I gave him in order that you may see what is there required & govern yr self thereby as nearly as Circumstances will permit—for I do not mean to tye you down strictly to any certain Rule but to allow you to Act in such a manner as shall appear most for my Interest.
If you should find any of the white Servants obstinate, & determind not to behave well, I hereby give you full power & Authority

to sell and dispose of them to the best advantage. I have given Stevens a description of each, that in case any should attempt to run away, they may be advertisd, & every pains taken to recover them that can be consistently [done].
Write to me by every oppertunity, as it is very probable that not one Letter in five will come to hand. Mention in all of them, therefore, what you want and how ⟨y⟩ou go on.
After you have got a place Inclosed, try and buy me all the Buffaloe Calves you can get and make them as gentle as possible. I would not stick at any reasonable price for them, especially the Cow Calves, but I should like at least two Bull Calves for fear of Accidents as I am very anxious to raise a Breed of them.
Take the two Servants from Majr Crawfords that he offered, if you find from their Character that they will answer your purpose, and that they will be useful to you—If you get them you may, in my name, promise them a year of their time if they behave as to deserve it. I wish you your Health & success & am Yr Friend &ca

Go: Washington

